EXHIBIT 10.44

[image343.gif]

February 9, 2006

Paul D. Warenski

Dear Paul:

It is my pleasure to offer you the position of Senior Vice President, General
Counsel at Intraware, Inc., reporting to Wendy Nieto, Executive Vice President,
CFO. Your annual base salary will be $200,000.00 to be paid semi-monthly. You
will be eligible to participate in the Company Bonus Plan targeted at an annual
amount of 30% of your base salary.

In addition, and subject to the approval of the Board of Directors, we would
like to offer you an option to purchase 25,000 shares of Intraware stock.
One-fourth of the shares will vest on the first anniversary of the grant date,
and the remaining shares will vest ratably over the subsequent three years.



In addition, if you accept this offer, Intraware will enter into its standard
form of change of control severance agreement with you.  The agreement will
provide that if there is a change of control of Intraware, and your
employment is terminated without cause within twelve months following the change
of control or the announcement of the change of control, Intraware will provide
to you:

a cash payment equal to (i) 100 percent of your annual salary and annual target
bonus if the change of control or announcement of the change of control occurs
within one year after your employment start date at Intraware, or (ii) 50
percent of your annual salary and annual target bonus if the change of control
or announcement of the change of control occurs after the first anniversary of
your employment start date at Intraware;

100 percent of your health, dental and life insurance, including benefits paid
to any dependents, through the earlier of (a) twelve months from the date
of your termination or the date you first become covered by another employer's
group health, dental or life insurance plans providing comparable benefits and
coverage, if the change of control or announcement of the change of control
occurs within one year after your employment start date at Intraware, or (b) six
months from the date of your termination or the date you first become covered by
another employer's group health, dental or life insurance plans providing
comparable benefits and coverage, if the change of control or announcement of
the change of control occurs after the first anniversary of your employment
start date at Intraware; and

full vesting of all of your unvested Intraware stock options.

Our benefits package includes the following:

Full health and dental benefits, which at this time are of no cost to you and
your dependents. Disability and life insurance are also included.

A 401(k) program.

An Employee Stock Purchase Plan.

Ten paid holidays including two floating holidays.

Your employment will be contingent upon signing an Employment, Confidential
Information, Invention Assignment, and Arbitration Agreement and upon completion
of a background check found acceptable by Intraware. In addition, Federal law
requires U.S. employers to verify that all new employees are eligible to work in
the United States. Please refer to the forthcoming I-9 form concerning these
requirements.

Your employment at Intraware, Inc. is for an unspecified duration and
constitutes "at-will" employment. Intraware, Inc. reserves the right to
terminate your employment at any time; likewise, you are free to terminate your
employment with the organization at any time.

Please signify your acceptance of our offer by signing the enclosed copy of this
letter in the space provided below. Please fax a copy of this letter to me at
925-253-4503 and return the original to me as soon as possible.

We look forward to your acceptance and to a mutually beneficial and rewarding
relationship.

This offer expires end of business day, Tuesday, February 14, 2006.

Sincerely,

(via e-mail)

Melinda Ericks
Director, Human Resources

Please acknowledge your acceptance of our offer of employment by signing below:

/s/ Paul Warenski


Paul Warenski

 

February 13, 2006


Date



March 6, 2006


Start Date






--------------------------------------------------------------------------------


